Name: Commission Regulation (EEC) No 20/87 of 5 January 1987 amending for the second time Regulation (EEC) No 3825/86 introducing a countervailing charge on clementines originating in Tunisia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 3/12 Official Journal of the European Communities 6. 1 . 87 COMMISSION REGULATION (EEC) No 20/87 of 5 January 1987 amending for the second time Regulation (EEC) No 3825/86 introducing a coun ­ tervailing charge on Clementines originating in Tunisia duced in application of Article 25 of that Regulation is amended ; whereas, if those conditions are taken into consideration, the countervailing charge on the import of Clementines originating in Tunisia must be altered, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular the second subpa ­ ragraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 3825/86 of 15 December 1986 (3), as last amended by Regulation (EEC) No 4003/86 (4), introduced a countervailing charge on Clementines originating in Tunisia ; Whereas Article 26 (1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro Article 1 In Article 1 of Regulation (EEC) No 3825/86, *24,08 ECU' is hereby replaced by '40,48 ECU'. Article 2 This Regulation shall enter into force on 6 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 January 1987. For the Commission Frans ANDRIESSEN Vice-President 0) OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 119, 8 . 5. 1986, p. 46. m OJ No L 355. 16. 12. 1986. d. 35. (&lt;j OJ No L 370, 30. 12. 1986, p. 84.